In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-055 CR

____________________


BOB L. MOORE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 84780




MEMORANDUM OPINION
 A jury found Bob L. Moore to be guilty of attempted sexual assault on a child. 
Tex. Pen. Code Ann. §§ 15.01, 22.011  (Vernon 2003).  After finding the defendant to
be an habitual offender, the jury assessed punishment at ninety-nine years of confinement
in the Texas Department of Criminal Justice, Institutional Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On November 21, 2002, Moore
was given an extension of time in which to file a pro se brief. We received no response
from the appellant.  Because the appeal involves the application of well-settled principles
of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.4.
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). The judgment is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on March 26, 2003
Opinion Delivered April 2, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.